Opinión concurrente emitida por el
Juez Asociado Señor Martínez Torres.
Concurro con la sentencia emitida en este caso. Procede devolver el caso al Tribunal de Primera Instancia para que determine si entre las partes hubo un acuerdo sobre el pre-cio de la obra. Si no hubo un acuerdo sobre el precio, en-tiendo que procede adjudicar la controversia al amparo de *60la doctrina establecida en Zequeira v. CRUV, 83 D.P.R. 878 (1961).
I
Surge con claridad del expediente que el cambio de obra fue pactado por las partes. No obstante, no está claro si se pactó el precio, cuestión medular en la presente controversia. En su sentencia, el Tribunal de Primera Ins-tancia afirmó que quedó “en duda si en efecto hubo la apro-bación del precio según cotizado”, pero no adjudicó ese con-flicto de la prueba. Apéndice del Recurso de certiorari, pág. 20. Ante esto, difiero de la opinión disidente del Juez Pre-sidente Señor Hernández Denton, pues parte de una pre-misa incorrecta.
Es necesario adjudicar si se aprobó o no el precio según cotizado. Esta adjudicación constituye un hecho esencial que nos impide adjudicar la controversia ante nos. Ese he-cho es vital para determinar si aplica Zequeira v. CRUV, supra, o no. Ya que la prueba documental es conflictiva sobre este extremo, era deber del foro primario dirimir los testimonios de los testigos para adjudicar este hecho. Sa-bido es que la apreciación de la prueba que realiza el foro primario es esencial, pues éste tiene la oportunidad de ad-judicar la credibilidad de los testigos. Ramírez Ferrer v. Conagra Foods PR, 175 D.P.R. 799 (2009); Trinidad v. Chade, 153 D.P.R. 280 (2001). Los foros apelativos sólo te-nemos “récords mudos e inexpresivos”. Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721, 728 (1984). Véase López v. Hosp. Presbiteriano, Inc., 107 D.P.R. 197, 225 (1978), opinión disidente del Juez Asociado Señor Irizarry Yunqué. Nos es imposible determinar si se pactó un precio para el cambio de orden o no.
En el caso de que el foro primario determine que se pactó el precio, aplica el principio contractual de pacta sunt servanda, que obliga a las partes a cumplir con lo pactado. *61Art. 1044 del Código Civil, 31 L.P.R.A. sec. 2994. Véase, además, BPPR v. Sucn. Talavera, 174 D.P.R. 686 (2008).
Sin embargo, en el caso de que el precio no haya sido pactado, aplica la norma de Zequeira v. CRUV, supra. Esta norma establece que cuando en un contrato de obras hay un cambio de orden sin que se haya pactado el precio de dicho cambio, es necesario ajustar el precio a base del au-mento en precio o el costo adicional. El quantum meruit, o valor razonable, se utiliza cuando se trata de una obliga-ción implícita que surge cuando no existe un contrato vá-lido entre las partes. Íd.
En Zequeira v. CRUV, supra, descartamos la aplicación de la norma de valor razonable, o quantum meruit, y apli-camos el aumento en precio o el costo adicional. Al así de-cidir, afirmamos que “[a] primera vista, parece que se trata de la misma cosa, pero no lo es”. íd., pág. 884. Para aplicar la doctrina de aumento en precio debe establecerse: (1) el costo de mano de obra y de materiales del contrato original y (2) el costo de la obra con el cambio de orden. íd., pág. 855. La diferencia entre ambos costos equivale al aumento en precio o costo adicional al que tendrá derecho el contratista.
Esta doctrina se sustenta en que las partes ya han con-venido la ganancia del contratista en el contrato de obra original y que, implícitamente, mantienen esta ganancia inalterada cuando acuerdan un cambio de orden sin fijar un precio distinto. El valor razonable o quantum meruit deja de ser eficaz en estos casos, pues a diferencia de cuando no existe un contrato válido, en los casos de cam-bios de orden ya existe la voluntad de las partes a deter-minado precio y a una ganancia. Claro está, esto procede si las partes no pactan un precio distinto para el cambio de orden.
Por los fundamentos antes expuestos, concurro con la Sentencia del Tribunal que devuelve el caso al Tribunal de Primera Instancia para que determine si las partes acor-*62daron o no un precio para el cambio de orden. Sin embargo, ordenaría que en el caso en que se determine que no se pactó un precio para el cambio de orden, aplica la doctrina de aumento en precio o costoadicional.